DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21, 23-25, 27-29, 33, 35, 58, and 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0204046 to Baba et al. in view of US 2015/0055149 to Lee.
Baba et al teach:
(claim 21)	An image forming apparatus comprising: 
a motor configured to rotate a photosensitive drum of the image forming apparatus [0056-0059]; 
a display (216) configured to display information; 
a human sensor (28, 30) capable of sensing a human [0072]; and 
one or more processors (e.g. 204), and 
a printer control device (200), 
the one or more processors configured to: cause displaying of a selection screen including at least a copy button for selecting a copy function and a button for selecting a function other than the copy function on the display (COPY, SCAN, FAX, PRINT functions are selectable) based on a sensing the human sensor [0118, 0144]; and 
the printer control device configured to: drive the motor for copying based on a selection of at least the copy button for selecting the copy function displayed on the selection screen [0089, 0119, 0145],
wherein the one or more processor controls a power supply device to supply power to the printer control device without driving the motor and with displaying the selection screen on the display;
(claim 23)	wherein the function other than the copy function is a facsimile function (FAX), and wherein the motor is not drive (power is not supplied to image forming section 240) based on a selection of a facsimile button displayed on the screen [0119, 0174];
(claim 24)	wherein the motor is driven (power is supplied to image forming section 240) such that the copy function is usable based on the selection of the copy button [0119, 0176];
(claim 25)	wherein the copying is not started based on selection of the copy button (e.g. when it is detected a user has walked away, [0171-0172]);
(claim 27)	wherein the human sensor is an infrared sensor receiving infrared rays [0075];
(claim 29)	wherein the human sensor is a sensor capable of sensing approach of the human toward the image forming apparatus [0075-0076, 0112-0117];
(claim 33)	an image forming portion (240) configured to form an image on a sheet, wherein the image forming portion is used to form the image on the sheet based on the selection of the start button [0042,0059];
(claim 35)	wherein the one or more controllers include a printer control portion (main controller 200, [0039]);
(claim 58)	wherein the human sensor is a sensor capable of sensing the human without contacting with the human [0075]; and  
(claim 59)	wherein the one or more controllers are further configured to display the screen including at least the copy button and the button for selecting the function other than the copy function based on a selection of a button (26) in an operation portion [0072].

Examiner assumes arguendo, without conceding, that Baba et al. do not teach driving the motor without starting to form image for copying based on a selection of at least the copy button and a start button as claimed.
Lee discloses an image forming apparatus in which a photocopy setting screen (310, Fig.6B) is displayed in response to a selection by a user of the photocopy setting menu (301) of a main screen (300, Fig.6A) displayed on a touch screen panel  [0111]; after setting an option related to a photocopy operation through the photocopy setting menu, the image forming apparatus may perform the photocopy operation according to the set option; from a photocopy setting command input (i.e. selection of a copy function) it can be anticipated that a photocopy command (by manipulation of photocopy button 113c, as a start button) may soon be input by the user and a preparation operation for image forming operation is performed (Fig.7, [0088-0094, 0103-105]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus of Baba et al. to display a setting screen for inputting a copy setting after a selection of the copy button displayed on the selection screen without starting to form an image for copying, and start copying based on a selection of a start button, as suggested by Lee’s invention, for at least the purpose of performing the first image forming operation in a swift manner while enabling selection of copy options to be set by a user, thus improving functionality of the apparatus.
Regarding claim 28, Baba et al. as modified above, teach the image forming apparatus according to Claim 21, and further renders obvious wherein the human sensor is an infrared array sensor including a plurality of infrared-ray receiving elements, each of which receives infrared rays.  Although Baba et al. do not explicitly disclose the infrared sensor 28 including a plurality of infrared-ray receiving elements [0075], such a configuration is deemed a mere replication of parts that would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, for at least the purpose of increased detection bandwidth.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0204046 to Baba et al. in view of US 2015/0055149 to Lee.
Regarding claim 42, Baba et al. teach an image forming apparatus comprising: a motor configured to rotate a photosensitive drum of the image forming apparatus [0056-0059]; a display (216) configured to display information; a human sensor (28,30) capable of sensing a human; and one or more processors (e.g. CPU 204); and a printer control device (200), the one or more processors configured to: cause displaying of a selection screen including at least a print button for selecting a print function and a button for selecting a function other than the print function on the display (COPY, SCAN, FAX, PRINT functions are selectable) based on a sensing result of the human sensor [0118, 0144]; and the printer control device configured to: drive the motor based on a selection of at least the print button for selecting the print function displayed on the selection screen, wherein the one or more processor controls a power supply device to supply power to the printer control device without driving the motor and with displaying the selection screen on the display [0018-0119, 0175, 0215];
Examiner assumes arguendo, without conceding, that Baba et al. do not teach driving the motor without starting to form image for printing based on a selection of at least the print button and a start button as claimed.
Lee discloses an image forming apparatus comprising a main screen 300 including a setting menu 304 configured to set setting values related to the operations of the image forming apparatus, a USB menu 306 configured to retrieve an image from an external storage device, and a stored document menu 307 configured to retrieve an image of a document that is stored in a storing unit of the image forming apparatus 100 [0089].  Lee further discloses executing a preparation operation for image forming operation based on an anticipated an image forming command (by manipulation of photocopy button 113c, as a start button) according to the selection made on the main screen [0105].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus of Baba et al. to display a setting screen for inputting a print setting after a selection of the print button displayed on the selection screen without starting to form an image for printing, and start copying based on a selection of a start button, as suggested by Lee’s invention, for at least the purpose of performing the first image forming operation in a swift manner while enabling selection of print options to be set by a user, thus improving functionality of the apparatus.

Claims 43-46, 48, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0204046 to Baba et al. in view of US 2015/0055149 to Lee.
Regarding claims 43-46, 48, and 49, Baba et al. in view of Lee, as combined above, teach the claimed method, since it has been held that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). In this case, the claim method corresponds to the image forming apparatus according to claims 21, 23-25, 27, and 29.

Claims 60-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0204046 to Baba et al. in view of US 2015/0055149 to Lee.
Baba et al. teach:
(claim 60)	An image forming apparatus comprising: a photosensitive member [0042]; a display (216) configured to display information; a human sensor (28, 30) capable of sensing a human; and one or more processors (e.g. CPU 204); and a printer control device (200), the one or more processors configured to: cause displaying of a selection screen including at least a copy button for selecting a copy function and a button for selecting a function other than the copy function on the display (COPY, SCAN, FAX, PRINT functions are selectable) based on a sensing of the human sensor [0118, 0144]; and the printer control device configured to: drive the photosensitive member based on a selection of at least the copy button for selecting the copy function displayed on the selection screen, wherein the one or more processor controls a power supply device to supply power to the printer control device without driving the photosensitive member and with displaying the selection screen on the display;
(claim 61)	wherein the photosensitive member is a photosensitive drum [0042];
(claim 62)	wherein the function other than the copy function is a facsimile function, and wherein the photosensitive member is not driven based on a selection of a facsimile button displayed on the screen [0174];
(claim 64)	wherein the one or more controllers include a printer control portion [0039].

Examiner assumes arguendo, without conceding, that Baba et al. do not teach driving the motor without starting to form image for copying based on a selection of at least the copy button and a start button as claimed.
Lee discloses an image forming apparatus in which a photocopy setting screen (310, Fig.6B) is displayed in response to a selection by a user of the photocopy setting menu (301) of a main screen (300, Fig.6A) displayed on a touch screen panel 111]; after setting an option related to a photocopy operation through the photocopy setting menu, the image forming apparatus may perform the photocopy operation according to the set option; from a photocopy setting command input (i.e. selection of a copy function) it can be anticipated that a photocopy command (by manipulation of photocopy button 113c, as a start button) may soon be input by the user and a preparation operation for image forming operation is performed (Fig.7, [0088-0094, 0103-105]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus of Baba et al. to display a setting screen for inputting a print setting after a selection of the print button displayed on the selection screen without starting to form an image for printing, and start copying based on a selection of a start button, as suggested by Lee’s invention, for at least the purpose of performing the first image forming operation in a swift manner while enabling selection of print options to be set by a user, thus improving functionality of the apparatus.
Regarding claim 63, The modification above further renders obvious wherein the copying is not started based on the selection of the copy button since the copy settings have to be set after selection of the copy bottom and prior to copying start.
Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Solely for the purpose of argument, the Office settles with this assertion.
The Office assumes, arguendo, without conceding, that Applicant conclusion that “BABA neither disclose nor suggest "the one or more processors cause starting copying based on a selection of a start button, wherein the one or more processor controls a power supply device to supply power to the printer control device without driving the motor and with displaying the selection screen on the display", as recited in amended independent Claim 21” is correct.
Regarding Applicant arguments that “In LEE, the trigger for starting the power supply to the printer control portion is the selection of the photocopy setting menu 301 in UI. Lee fails to disclose supplying power to the printer control portion based on sensing of a human sensor”, the  Office submits that Lee is not relied on for such teachings, rendering the armaments moot.
Applicant further concludes, “Hence, LEE neither disclose nor suggest "the one or more processors cause starting copying based on a selection of a start button, wherein the one or more processor controls a power supply device to supply power to the printer control device without driving the motor and with displaying the selection screen on the display" as recited in amended independent Claim 21”.  The Office disagrees with this conclusion.  Lee discloses (see FIG.7) at least two distinct input steps: 1) input of a setting command (405) by selection by a user of the photocopy setting menu 301 of the main screen 300 upon which the image forming apparatus may be changed (407) to an active mode configured to perform a preparation operation [0095]; and 2) input of a photocopy start command (407) by manipulation of a photocopy button 113c upon which a photocopy operation is performed (420).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlene Heredia/              Primary Examiner, Art Unit 2852